DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: an active layer that emits ultraviolet light; a p-type AlGaN-based electron blocking stack body that is located on the active layer and comprises a structure formed by sequentially stacking a first electron blocking layer, a second electron blocking layer and a third electron blocking layer from the active layer side; and a p-type contact layer located on the electron blocking stack body, wherein an Al composition ratio in the second electron blocking layer is lower than an Al composition ratio in the first electron blocking layer, and an Al composition ratio in the third electron blocking layer decreases from the second electron blocking layer side toward the p-type contact layer side, and wherein a decrease rate of the Al composition ratio in the third electron blocking layer is more than 0.025/nm and not more than 0.20/nm (claims 2-4) an active layer that emits ultraviolet light; a p-type AlGaN-based electron blocking stack body that is located on the active layer and comprises a structure formed by sequentially stacking a first electron blocking layer, a second electron blocking layer and a third electron blocking layer from the active layer side; and a p-type contact layer located on the electron blocking stack body, wherein an Al composition ratio in the second electron blocking layer is lower than an Al composition ratio in the first electron blocking layer, and an Al composition ratio in the third electron blocking layer decreases from the second electron blocking layer side toward the p-type contact layer side, and wherein the active layer comprises a barrier layer comprising AlGaN, and an Al composition ratio in the barrier layer is not less than the Al composition ratio in the second electron blocking layer (claim 5) an active layer that emits ultraviolet light; -3-a p-type AlGaN-based electron blocking stack body that is located on the active layer and comprises a structure formed by sequentially stacking a first electron blocking layer, a second electron blocking layer and a third electron blocking layer from the active layer side; a p-type contact layer located on the electron blocking stack body, and a p-type cladding layer that is located between the electron blocking stack body and the p-type contact layer and comprises p-type AlGaN, wherein an Al composition ratio in the second electron blocking layer is lower than an Al composition ratio in the first electron blocking layer, and an Al composition ratio in the third electron blocking layer decreases from the second electron blocking layer side toward the p-type contact layer side, and wherein the Al composition ratio in the third electron blocking layer is not less than the Al composition ratio in the p-type cladding layer (claims 6-8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817